PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of *567Certiorari upon the transcript of record and briefs to review the order of the Florida Industrial Commission in said cause bearing date January 8, 1960, and the petitioner having failed to show that the essential requirements of law have been violated, it is ordered that said Petition be and the same is hereby denied.
THOMAS, C. J., and HOBSON, ROBERTS, THORNAL and O’CON-NELL, JJ., concur.
TERRELL and DREW, JJ., dissent.